Case: 17-10325   Date Filed: 02/22/2018   Page: 1 of 8


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-10325
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 2:16-cv-00653-JES; 9:08-bkc-16204-FMD

In Re: LAWRENCE N. PETRICCA, SR.,

                                                                        Debtor.
_____________________________________________________

LAWRENCE N. PETRICCA, SR.,
                                                            Plaintiff-Appellant,


                                  versus

DIANE L. JENSEN,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 22, 2018)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-10325       Date Filed: 02/22/2018   Page: 2 of 8


      Lawrence Petricca, a Chapter 7 debtor proceeding pro se, appeals following

the district court’s December 2016 dismissal of his bankruptcy appeal for lack of

standing, which it issued after concluding that he was not a “person aggrieved” by

the bankruptcy court order on appeal.

      By way of background, Petricca was granted a full Chapter 7 discharge in

2013. In 2014, the Chapter 7 Trustee filed a report of sale of bankruptcy estate

property, which indicated that the estate’s interests in certain trusts and civil

lawsuits were sold to a third party. Petricca filed objections to that report and the

underlying sale, which the bankruptcy court overruled. Petricca appealed that

order to the district court, which dismissed his appeal in 2015. Petricca did not

appeal that ruling to this Court.

      In 2016, the Trustee filed a final report, which proposed distributions to

creditors and implicitly indicated that Petricca would not be receiving any proceeds

from the disposition of the estate. Petricca objected, arguing in relevant part that

the earlier sale of estate property deprived him of a “fresh start” because it was

likely to spawn litigation under state law. After the bankruptcy court entered an

order overruling the objections, Petricca filed a motion to vacate that order, which

the bankruptcy court denied. Petricca appealed that order to the district court. In

December 2016, the district court dismissed the appeal for lack of standing under

the “person aggrieved” doctrine.


                                            2
                Case: 17-10325       Date Filed: 02/22/2018       Page: 3 of 8


       In the present appeal, Petricca now challenges that order, arguing that the

district court erred in determining that he was not a “person aggrieved” because the

bankruptcy court order deprived him of a “fresh start.” He also makes several

arguments related to the bankruptcy court’s earlier order overruling his objections

to the Chapter 7 Trustee’s sale of bankruptcy estate property, and its failure to

sanction and disqualify various parties. We first address the scope of our appellate

jurisdiction before proceeding to the merits of the district court’s dismissal for lack

of standing.

                                               I.

       We “sua sponte examine the existence of appellate jurisdiction and review

jurisdictional issues de novo.” United Steel, Paper & Forestry, Rubber, Mfg.,

Energy, Allied Indus. & Serv. Workers Int'l Union AFL-CIO-CLC v. Wise Alloys,

LLC, 807 F.3d 1258, 1266 (11th Cir. 2015). We have noted that a party is not

entitled to two appeals of the same underlying order. United States v. Arlt, 567

F.2d 1295, 1296-97 (5th Cir. 1978). 1

       In a civil action, the appealing party must file a notice of appeal within 30

days of the entry of the judgment or order appealed from. Fed. R. App. P. 4(a).

The notice of appeal must “designate the judgment, order, or part thereof being

1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)(en banc), this Court
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.


                                                3
               Case: 17-10325     Date Filed: 02/22/2018    Page: 4 of 8


appealed.” Fed. R. App. P. 3(c)(1)(B). Satisfying this requirement is a

prerequisite to the exercise of appellate jurisdiction in a civil case. United Steel,

807 F.3d at 1266.

      As an initial matter, Petricca makes several arguments on appeal that

challenge: (1) the bankruptcy court’s 2014 order overruling his objections to the

Chapter 7 Trustee’s sale of bankruptcy estate property; and (2) the bankruptcy

court’s failure to sanction or disqualify various parties. These arguments are

beyond the scope of our appellate jurisdiction, however. As to the order overruling

his objections to the sale, Petricca previously appealed that order to the district

court, which dismissed his appeal in 2015. That dismissal occurred in a separate

district court proceeding from the case below, and Petricca failed to appeal it to

this Court. Petricca is not now entitled to a second appeal of the bankruptcy

court’s order. Arlt, 567 F.2d at 1296-97. Moreover, any challenge to that order is

untimely because the district court entered it in 2015, and Petricca did not file the

present appeal until 2017. See Fed. R. App. P. 4(a).

      As to Petricca’s challenges to the bankruptcy court’s failure to sanction or

disqualify various parties, neither Petricca’s notice of appeal from bankruptcy

court to district court, or from the district court to this Court, designated any order

denying sanctions or disqualification. We therefore lack appellate jurisdiction to

review these claims. United Steel, 807 F.3d at 1266.


                                           4
               Case: 17-10325     Date Filed: 02/22/2018    Page: 5 of 8


      In light of the preceding, the scope of our appellate jurisdiction is limited to

Petricca’s appeal of the district court’s December 2016 order. That order

dismissed—for lack of standing—Petricca’s appeal from the bankruptcy court’s

denial of Petricca’s motion to vacate an earlier bankruptcy court order overruling

his objections to the Chapter 7 Trustee’s final report and request for compensation.

To the extent Petricca challenges the bankruptcy court’s 2014 order overruling his

objections to the Trustee’s sale, or its refusal to sanction or disqualify any party,

his appeal is DISMISSED.

                                           II.

      A person may appeal from a bankruptcy court’s order only if he is a person

aggrieved by the order. Westwood Cmty. Two Ass’n, Inc. v. Barbee (In re Westwood

Cmty. Two Ass’n, Inc.), 293 F.3d 1332, 1336-38 (11th Cir. 2002) ; see also Atkinson

v. Ernie Haire Ford, Inc. (In re Ernie Haire Ford, Inc.), 764 F.3d 1321, 1325 & n.

3 (11th Cir. 2014). “The person aggrieved doctrine limits the right to appeal a

bankruptcy court order to those parties having a direct and substantial interest in

the question being appealed.” In re Ernie Haire Ford, Inc., 764 F.3d at 1325

(quotation omitted).

      The “person aggrieved” doctrine is more restrictive than traditional

Article III standing because it allows a person to appeal only when that person is

“directly and adversely affected pecuniarily” by the bankruptcy court’s order. In re


                                           5
              Case: 17-10325     Date Filed: 02/22/2018    Page: 6 of 8


Westwood Cmty. Two Ass’n, Inc., 293 F.3d at 1335 (quotation omitted). “An order

will directly, adversely, and pecuniarily affect a person if that order diminishes

their property, increases their burdens, or impairs their rights.” Ernie Haire Ford,

Inc., 764 F.3d at 1325 (quotation omitted). In addition, “for a person to be

aggrieved, the interest they seek to vindicate on appeal must be one that is

protected or regulated by the Bankruptcy Code.” Id. at 1326.

      In Ernie Haire Ford, we concluded that a defendant in an adversary

proceeding was not a person aggrieved by a bankruptcy court order that allowed

the adversary proceeding to continue. Ernie Haire Ford, Inc., 764 F.3d at 1324-27.

In that case, a Chapter 11 proceeding, the bankruptcy court had confirmed the

debtor’s second amended plan for reorganization (the “Second Plan”). Id. at 1323.

That Second Plan empowered a liquidating agent to sue any third parties alleged to

owe money to the bankruptcy estate, but only if suit was brought before the Second

Plan’s Litigation Bar Date. See id. at 1324. After the Litigation Bar Date had

passed, the liquidating agent named Benjamin Atkinson—a former creditor and

employee of the debtor—as a defendant in 16 adversary proceedings. Id. Atkinson

moved to enjoin the liquidating agent from proceeding with those claims on the

grounds that they were filed after the Litigation Bar Date. Id. The debtor then

filed a motion to modify the Second Plan to amend the definition of the Litigation




                                           6
                Case: 17-10325    Date Filed: 02/22/2018     Page: 7 of 8


Bar Date specifically to allow the adversary proceedings against Atkinson to

continue. Id.

      The bankruptcy court granted the debtor’s motion and confirmed the

debtor’s third amended plan for reorganization, allowing the adversary proceedings

against Atkinson to continue. Id. Atkinson appealed to the district court, which

affirmed. Id. Atkinson then appealed to this Court. See id.

      On appeal, we concluded that Atkinson was not a person aggrieved by the

bankruptcy court’s order. See id. at 1325-27. We explained that “a party is not

aggrieved, for the purposes of appealing from a bankruptcy court order, when the

only interest allegedly harmed by that order is the interest in avoiding liability from

an adversary proceeding.” Id. at 1325-26. We reasoned that “an order subjecting a

party to litigation, or the risk thereof, causes only indirect harm to the asserted

interest of avoiding liability.” Id. at 1326 (emphasis in original). This is because

“[o]rders allowing litigation to go forward do not burden a party’s ability to defend

against liability; they simply require parties to exercise that ability.” Id.

      The filing of a bankruptcy case creates an estate, distinct from the debtor.

11 U.S.C. § 541(a). Property of that estate includes “all legal or equitable interests

of the debtor… as of the commencement of the case.” 11 U.S.C. § 541(a)(1). The

code allows the bankruptcy trustee to sell property of the estate and distribute the

proceeds to the estate’s creditors. 11 U.S.C. § 363(b). The benefit to the debtor is


                                            7
               Case: 17-10325     Date Filed: 02/22/2018    Page: 8 of 8


that an effective bankruptcy discharge extinguishes his personal liability. 11

U.S.C. §§ 524(a)(1), 727(b); Johnson v. Home State Bank, 501 U.S. 78, 83 (1991).

      Here, the district court did not err in determining that Petricca lacked

standing under the “person aggrieved” doctrine. Although the interest Petricca

seeks to vindicate—receiving a “fresh start” by avoiding litigation related to assets

disposed of in the bankruptcy—is protected or regulated by the Bankruptcy Code,

see Myers v. TooJay’s Mgmt. Corp., 640 F.3d 1278, 1286 (11th Cir. 2011), he has

failed to show that he will be “directly, adversely, and pecuniarily” affected by the

disposition of estate property. In re Ernie Haire Ford, Inc., 764 F.3d at 1325.

Petricca was granted a discharge in 2013, and the Trustee’s Final Report in 2016

indicated that he would not be receiving any distributions from the estate. Thus, it

was the bankruptcy estate’s property interests that were sold, and any future

litigation involving those interests would involve the estate, not Petricca, and

would be tied to the nature and extent of the estate’s ownership. Thus, Petricca has

suffered, at best, indirect harm to his interest in avoiding litigation, which is

insufficient to satisfy the “person aggrieved” standard. Id. at 1326. Accordingly,

we affirm the district court’s dismissal for lack of standing.

      DISMISSED IN PART, AFFIRMED IN PART.




                                            8